Name: 2008/372/EC: Council Decision of 12 February 2008 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, on a framework Agreement between the European Community and the State of Israel on the general principles governing the State of IsraelÃ¢ s participation in Community programmes
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  European construction
 Date Published: 2008-05-17

 17.5.2008 EN Official Journal of the European Union L 129/39 COUNCIL DECISION of 12 February 2008 on the signing and provisional application of a Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the State of Israel, of the other part, on a framework Agreement between the European Community and the State of Israel on the general principles governing the State of Israels participation in Community programmes (2008/372/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 310 thereof in connection with Article 300(2) first paragraph, first and second sentence, Having regard to the proposal from the Commission, Whereas: (1) On 18 June 2007 the Council authorised the Commission to negotiate a Protocol to the Euro-Mediterranean Association Agreement with the State of Israel on a framework Agreement on the general principles governing the State of Israels participation in Community programmes. (2) These negotiations have been concluded to the satisfaction of the Commission. (3) The text of the Protocol negotiated with the State of Israel provides, in Article 10, for the provisional application of the Protocol before its entry into force. (4) Subject to its conclusion at a later date, the Protocol should be signed on behalf of the Community and its Member States and applied provisionally, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the Community and its Member States, the Protocol to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States and the State of Israel, on a framework Agreement between the European Community and the State of Israel on the general principles governing the State of Israels participation in Community programmes. Article 2 This Protocol shall apply provisionally as from the date of its signature, subject to its conclusion at a later date. Done at Brussels, 12 February 2008. For the Council The President A. BAJUK